The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of independent claims 1 and 19, the recitation that “the belt is configured … to collapse when the telescoping neck is retracted into the housing” (emphasis added) is not understood, as the telescoping neck has previously been recited only as configured to extend from the housing, not retract into the housing.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haskins (US 3,208,616) in view of Stewart et al (US 5,964,566) and Oury et al (US 4,624,357), all previously cited.
Haskins shows a mobile dry bulk material transfer system, which could clearly be used for “oilfield material”, comprising:
a mobile oilfield material transfer unit comprising a chassis 10 and an erecting mast assembly 9 having a mast 16 movably connected with the chassis and an actuator system 44 coupled with the mast and with the chassis for moving the mast between a horizontal position and a vertical position (Fig. 1);
a first conveyor assembly 24 configured to be coupled with the mast and moveable between the horizontal position and the vertical position, wherein the first conveyor assembly comprises a first conveyor 30, an inlet 33, and an upper discharge portion 31, wherein the first conveyor is configured to move material from the inlet to the upper discharge portion (Fig. 9); and

Haskins shows that the horizontal section of the second conveyor assembly, rather than an inclinable section connected to the horizontal section, moves the material toward the inlet of the first conveyor assembly when the first conveyor assembly and the mast are moved to the vertical position, and further shows only one rather than a plurality of inlet openings to receive the material from the material delivery vehicles when the material delivery vehicles are driven onto the ramps. 
Stewart shows that is well known to provide a portable drive-over bulk material conveyor system with a conveyor assembly including a conveyor having a horizontal section and an inclinable section connected to the horizontal section configured to move the material toward a discharge outlet of the conveyor (Fig. 7), and a plurality of inlet openings 32, 36 to receive the material from material delivery vehicles when the delivery vehicles are driven onto ramps 12 of the horizontal section (Fig. 1).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Haskins by providing the second conveyor 
However, Haskins as so modified does not show the inclinable section of the second conveyor to comprise a telescoping neck configured to extend from a housing of the inclinable section to couple with the inlet of the first conveyor assembly when the first conveyor assembly and the mast are moved to the vertical position, wherein the telescoping neck comprises a belt at least partially disposed within the housing of the inclinable section, and wherein the belt is configured to straighten under tension when the telescoping neck is fully extended from the housing of the inclinable section and to collapse when the telescoping neck is retracted into the housing of the inclinable section.
The examiner notes that it is generally well known to construct conveyors, or portions thereof, in a telescopic manner to provide a compact storage or transport position while allowing an extended use or operating position.
Oury, in fact, shows such a telescopic conveyor 12 on a vehicle, the conveyor comprising a telescoping neck (outer section 138 of telescoping boom 12) configured to extend from a housing (inner section 134 and/or 136 of the boom), wherein the 
As such, it would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Haskins by providing the inclinable section of the second conveyor with a telescoping neck configured to extend from a housing of the inclinable section to couple with the inlet of the first conveyor assembly when the first conveyor assembly and the mast were moved to the vertical position, wherein the telescoping neck comprised a belt at least partially disposed within the housing of the inclinable section, and wherein the belt was configured to straighten under tension when the telescoping neck was fully extended from the housing of the inclinable section and to collapse when the telescoping neck was retracted into the housing of the inclinable section, as suggested by the teachings of Oury, to provide a compact storage or transport position of the conveyor while also allowing an extended use or operating position thereof.
Re claim 2, Haskins discloses that the first conveyor comprises a bucket elevator (Figs. 5, 7, 9).
Re claim 3, Haskins shows that the first conveyor and the second conveyor each comprise enclosed oilfield material flow paths.
Re claim 4, when modified in the manner above, the inlet of the first conveyor assembly would obviously be below and proximate to a discharge of the inclinable 
Re claim 6, the erecting mast assembly of Haskins is configured to be stowed “within the chassis”, as broadly claimed (at least to some extent) when the mast is in the horizontal position (Fig. 1).
Re claim 7, Stewart discloses that panels 72, 74 can be folded over opening 36 to serve as a cover when the opening is not receiving material from a truck. As such, it would have been obvious to have additionally modified the apparatus of Haskins such that the horizontal section of the second conveyor comprised a plurality of such cover lids, to prevent unwanted oilfield material ingress into a respective inlet opening when the respective inlet opening was not receiving oilfield material from an oilfield material delivery vehicle.
Re claim 8, both Haskins and Stewart show that the inlet openings of the horizontal section of the conveyor receive material from the delivery vehicles under gravity.
Re claims 10-13 and 15-17, the modified apparatus of Haskins would clearly operate to perform the analogous methods steps in the manner claimed.

Claims 5, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haskins in view of Stewart et al and Oury et al, as applied to claims 1 and 10 above, and further in view of Adam et al (US 3,687,319, previously cited).

Adams shows a similar system wherein hydraulic actuator 74 is configured to actuate mechanical linkages 61 to move a structure 48 similar to the mast assembly of Haskins between a horizontal position and a vertical position.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Haskins by configuring the hydraulic actuator thereof to actuate mechanical linkages to move the mast between the horizontal position and the vertical position, as taught by Adams, for greater leverage when lifting. 
Claim 14 is treated in the same manner.
As claims 19 and 20 are amalgamations of claims 1-3 and 5-8, no further analysis thereof is deemed necessary.

Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive. Applicant argues that independent claims 1, 10 and 19 have each been amended to include additional limitations of the telescopic conveyor not shown by Oury. However, applicant’s argument is merely a conclusory statement, and does not in any way provide an analysis of the Oury reference in comparison to the claim language that allegedly defines over the reference. To the contrary, the Oury reference is believed to disclose the claimed features of the telescopic conveyor even as now amended, as noted above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bonnet shows a conveying apparatus comprising a telescoping neck configured to extend from a housing, wherein the telescoping neck comprises a belt at least partially disposed within the housing, and wherein the belt is configured to straighten under tension when the telescoping neck is fully extended from the housing and to collapse when the telescoping neck is retracted into the housing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

1/12/22